internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-141121-01 date date legend distributing controlled sub sub sub sub sub state x business a business b assets exchange investment banker plr-141121-01 a b c d e f we respond to your request dated date for rulings about the federal_income_tax consequences of a proposed transaction additional information was provided in a letter dated date the information submitted for consideration is summarized below distributing is a publicly traded state x corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has common_stock issued and outstanding and class a common_stock issued and outstanding distributing’s common_stock is traded on the exchange while the class a common_stock is privately held although freely convertible into common_stock distributing has e shareholders holding more than five percent of the common_stock and f shareholders holding more than five percent of the class a common_stock distributing engages in business a and business b indirectly through wholly owned subsidiaries sub sub sub sub and sub sub is primarily engaged in business a while sub sub and sub are primarily engaged in business b sub is a holding_company that acquires assets in state x to be used in both business a and business b sub is also the parent of several subsidiaries all engaged in business b financial information has been received that indicates that business a which will be conducted by controlled and business b which will be conducted by distributing each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has concluded and information has been received indicating that the operation of business a and business b under the same corporate structure has depressed the stock price of distributing thereby adversely affecting distributing’s ability to raise the equity_capital necessary to expand business b and to pay down debt based in part on the advice of investment banker distributing has concluded that the separation of business a and business b would enhance distributing’s ability to raise capital plr-141121-01 to accomplish this objective the taxpayer has proposed the following transaction proposed transaction i ii iii iv distributing will form controlled and transfer all of its stock in sub to controlled in exchange for all of the controlled stock contribution controlled will issue approximately a shares of common_stock and b shares of class a common_stock distributing will cancel an intercompany receivable of dollar_figurec owed by sub to distributing distributing’s existing credit facility will be replaced by two new facilities one established by distributing and one established by controlled as part of a plan of internal restructuring distributing will transfer to sub all of its stock in sub sub and sub subsidiaries involved in business b as well as all of the intercompany receivables owed to distributing by sub sub and sub sub will continue business b distributing will distribute to its shareholders all of the issued and outstanding shares of controlled on a pro-rata basis distribution distributing shareholders will not surrender any shares in distributing distributing shareholders will receive d shares of common_stock of controlled for each share of common_stock of distributing and d shares of class a common_stock of controlled for each share of class a common_stock of distributing any fractional shares will be accumulated by the issuing agent and sold by a stock brokerage firm with the net_proceeds going to the respective shareholders in lieu of their fractional shares with respect to the proposed transaction the taxpayer has made the following representations a the payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to distributing of distributing fractional shares and does not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of controlled stock will not exceed one percent of the total consideration that will be issued in the transaction to controlled shareholders the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of common_stock of controlled stock b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any other plr-141121-01 c d e f g h i j capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of sub is representative of sub 1’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub is representative of sub 2’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the internal_revenue_code immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the distribution sub and sub each will continue to engage in the active_conduct of their respective businesses independently and with their own separate employees except that during a period of transition they plan to share certain administrative services and personnel the fair_market_value of sub 2's business b constitutes at least five percent of the total fair_market_value of all the gross assets of sub also the fair_market_value of the gross assets of sub 1's business a constitutes at least five percent of the total fair_market_value of all the gross assets of sub the distribution of the stock of controlled is carried out for the following corporate business_purpose enhancing distributing’s ability to raise capital in the equity markets the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or plr-141121-01 k l m n o securities of either distributing or controlled after the distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to dispose_of any of its outstanding_stock after the transaction except for the equity offering by which distributing intends to raise capital as described above there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution p the distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled within the meaning of sec_355 plr-141121-01 q r s distributing did not accumulate its receivables or make extraordinary payment of its payables in anticipation of the distribution of controlled no intercorporate debt will exist between distributing and controlled or sub at the time of or subsequent to the distribution of controlled’s stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to controlled’s stock will be included in income immediately before the distribution see sec_1_1502-19 t payments made in connection with all continuing transactions if any between distributing and controlled or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length u no two parties to the transaction are investment companies as defined in sec_368 and iv based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of the stock of sub in exchange for the stock of controlled followed by the distribution of all of the stock of controlled to distributing shareholders will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of the stock received by controlled in the contribution will equal the basis of that stock in the hands of distributing immediately before its plr-141121-01 transfer sec_362 the holding_period for the stock received by controlled in the contribution will include the period during which distributing held that stock sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing shareholder on receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder after the distribution including any fractional interests to which the shareholder would be entitled will equal the aggregate basis of the distributing stock held by the shareholder immediately before the distribution allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock including any fractional share interest to which they may be entitled that each distributing shareholder receives will include the holding_period of the distributing stock with respect to which the distribution will be made provided the distributing stock is held as a capital_asset by such shareholder on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 where cash is received by a distributing shareholder in lieu of fractional share interests of controlled stock distributing will be treated as distributing the fractional share to the shareholder and such fractional share will be treated as having been disposed of by such shareholder for the amount of such cash in a sale_or_exchange the gain_or_loss if any will be treated as a capital_gain or loss provided such stock was held as a capital_asset by the selling distributing shareholder sec_1001 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations which may be applicable thereto or as to the tax treatment of any conditions existing at the time of or effects resulting from the plr-141121-01 proposed transaction that are not specifically covered by the above rulings the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated and to any income_tax return to which it is relevant sincerely yours filiz a serbes chief branch office of associate chief_counsel corporate
